Case 1:20-cr-00296-JGK Document 24 Filed 12/14/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee ee ee nn een ne nen nee x

UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR

TELE CONFERENCE
-against-
20 -Cr- 296
MOHAMED TRAORE
Defendant(s}.

one ene eee eee mene nen n nee ns x
Defendant Mohamed Traore hereby voluntarily consents to participate in the

 

following proceeding via ___ videoconferencing or ___x_ teleconferencing:
Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

x Conference Before a Judicial Officer

Defendant's Signature Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

 

Mohamed Traore Marisa K. Cabrera
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video Ce, con [nes technology.

72 (off wll

Go District judge/ U.S- Magistrate Judge

 

 
